Citation Nr: 0701058	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-20 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability described as a nervous disorder. 

2.  Entitlement to an initial (compensable) evaluation for 
bilateral hearing loss. 

3.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus. 

4.  Entitlement to service connection for benign essential 
tumors, claimed as neurological condition of the entire body, 
to include as due to herbicide exposure or Project SHAD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran had military service from March 1963 to August 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, wherein the RO granted service connection 
for bilateral hearing loss and assigned an initial 
noncompensable evaluation, effective July 17, 2003.  By that 
same rating action, the RO denied service connection for 
tinnitus, nervous disorder and post-traumatic stress disorder 
(PTSD).  With the exception of the denial of service 
connection for PTSD, the veteran filed a timely appeal of the 
February 2004 rating action to the Board.  

In July 2004, the veteran appeared before a Hearing Officer 
at an Informal Hearing Conference at the RO in lieu of a 
hearing.  A Report of Contact containing the Hearing 
Officer's summary of the veteran's testimony is contained in 
the claims file.  That report reflects that when the veteran 
discussed his claim for service connection for a nervous 
disorder, he was, in actuality, making a claim for service 
connection for a neurological disability of the entire body, 
to include as due to herbicide exposure or project SHAD.  By 
a July 2005 rating action, the RO denied service connection 
for benign essential tremors, claimed as neurological 
condition of entire body due to herbicide exposure or Project 
SHAD.  Thus, consideration of the claim of entitlement to 
service connection for a nervous disorder does not include 
any reference to a neurological disability.

Before the matter was certified to the Board, in an October 
2004 rating action, decision, the RO granted service 
connection for tinnitus and assigned an initial 10 percent 
disability rating, effective July 17, 2003.  In an August 
2005 letter to the RO, the veteran's representative indicated 
that the veteran disagreed with the initial 10 percent 
disability rating assigned to the tinnitus and the RO's July 
2005 denial of service connection for benign essential 
tremors.  A statement of the case addressing these matters 
has not yet been issued.  According to the United States 
Court of Appeals for Veterans Claims (Court), a remand for 
this action is necessary.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  These matters are addressed in the remand 
that follows the order of the decision below.

The issues of entitlement to service connection for benign 
essential tumors claimed as a neurologic condition of the 
entire body, and entitlement to an initial rating in excess 
of 10 percent for tinnitus are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.



FINDINGS OF FACT

1.  A current psychiatric disability, described as a nervous 
disorder, has not been demonstrated. 

2.  Audiometric test results obtained on VA examination in 
October 2003 show Level I and III hearing loss in the right 
and left ears respectively. 

3.  Audiometric test results obtained on VA examination in 
October 2004 show Level II hearing loss in the right and left 
ears. 


CONCLUSIONS OF LAW

1.  A psychiatric disability, described as a nervous 
disorder, was not incurred in or aggravated by service, nor 
may a psychosis be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for an initial (compensable) evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  
Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.

Regarding the veteran's claim of entitlement to service 
connection for a nervous disorder, VA informed the appellant 
of the criteria that he needed to demonstrate in order to 
prevail on the aforementioned claim in a July 2003 letter.  
He was asked to submit or identify evidence relevant to his 
claim, including clinical evidence from a doctor (private or 
VA) reflecting that it was caused or aggravated by a disease 
or injury during military service. 

The veteran was informed that VA would make reasonable 
efforts to assist him in getting evidence, including service 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  He was also informed that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which included any records in his 
possession.  

Thus, the discussion contain in the July 2003 letter 
furnished the appellant notice of the types of evidence he 
still needed to send to VA, the types of evidence that VA 
would assist in obtaining, and in effect requested that the 
appellant provide VA with or identify any additional sources 
of evidence that he possessed or knew of that could help to 
substantiate his claim for service connection for a nervous 
disorder. 

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Since, however, the claim for service 
connection for a nervous disorder is being denied, no 
effective date or rating is being set, and the lack of notice 
as to these elements is not prejudicial.  

With regards to the veteran's claim for an initial 
(compensable) evaluation for bilateral hearing loss, in 
Dingess, the Court held that once service connection is 
granted the claim is substantiated, and further notice as to 
the rating or effective date elements is not required.  
Dingess v. Nicholson, at 490-1.

The July 2003 notice required by the VCAA was provided before 
the RO adjudicated the veteran's service connection claim in 
February 2004. 

Regarding VA's duty to assist the appellant with his claims 
of entitlement to service connection for a nervous disorder 
and an initial (compensable) evaluation for bilateral hearing 
loss, relevant post-service VA and private examination and 
clinical treatment reports, and statements, to include a 
Report of Contact summarizing the testimony of the veteran 
from his Informal Hearing before a Hearing Officer at the RO 
in Lincoln, Nebraska, have been associated with the claims 
file.  


II.  Service Connection Claim

1.  Pertinent Laws and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Notwithstanding, that a condition or injury occurred in 
service alone is not enough; there must be an actual 
disability resulting from that condition or injury in order 
for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).


2.  Analysis

The initial question is whether the veteran has a current 
psychiatric disability.  The VA and private outpatient 
treatment records show no such disability.  On the VA PTSD 
examination in October 2003, the VA examiner found no current 
Axis I diagnosis of a mental disability.  Further, the 
veteran has not described current symptoms of a psychiatric 
disability, and in his claim for benefits received in July 
2003, he indicated that he had never received treatment for a 
nervous condition.  

The existence of current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

In this case there is no evidence of a current psychiatric 
disability, described as a nervous disorder.  As the 
preponderance of the evidence is against the claim for 
service connection for a nervous disorder, there is no doubt 
to be resolved, and the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


III.  Initial Evaluation Hearing Loss

1.  Pertinent Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).

The VA rating schedule is primarily a guide in the evaluation 
of disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations. Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2006).  It is essential, both in the 
examination and in the evaluation of disability, that each 
disability be viewed in relation to its history. 
38 C.F.R. § 4.1 (2006).



The Board observes that in evaluating service-connected 
hearing impairment, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
obtained.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).
It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2006).  
In this case, the history of the veteran's disability 
includes the opinion of a VA examiner in October 2003, who 
opined that the appellant's bilateral hearing loss for VA 
compensation purposes was the result of in-service noise 
exposure.  
See 38 C.F.R. § 3.385 (2006). 

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test. The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
38 C.F.R. §§ 4.85(b), 4.87.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, Table VI or Table VIa is to be used, whichever 
results in the higher numeral, to determine the Roman numeral 
designation for hearing impairment.  38 C.F.R. § 4.86(a) 
(2006).  Additionally, when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2006).  In this case, the evidence of record indicates that 
the veteran's bilateral hearing loss pattern does not fit the 
requirements of an unusual pattern of hearing impairment.  
Id.

2.  Analysis

Initially, the Board notes that pursuant to 38 C.F.R. § 
4.85(a), an examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist, 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test. Since private 
audiological examinations contained in the claims file, dated 
from July1987 to January 1995, do not reflect that the 
examiner was state-licensed and, more importantly, do not 
include speech discrimination testing results, the reports do 
not meet the VA regulatory requirements for rating purposes.

On the VA examination in October 2003, puretone thresholds in 
decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	10	25 	65	85	46
Left	 	10	50	100	95	64

Speech discrimination was 92 percent in the right ear and 88 
percent in the left.

On the VA examination in October 2004, puretone thresholds in 
decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	10	30	65	80	46
Left	 	15	55	100	100	68

Speech discrimination was 88 percent in the right ear and 92 
percent in the left.

The results of VA audiological evaluations conducted in 
October 2003 and October 2004, when evaluated based on Table 
VI, found at 38 C.F.R. § 4.85, all reflect that the veteran's 
right ear hearing acuity was at Level I and II, respectively, 
and his left ear hearing acuity was at Level III and II, 
respectively, corresponding to the noncompensable percentage 
disability evaluation that is currently assigned.

The Rating Schedule provides the criteria for rating various 
disabilities, and, as noted, the criteria encompass what is 
termed the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  In this case, the 
objective evidence is at the crux of the matter, and it 
provides no appropriate basis for granting an initial 
compensable evaluation for the level of bilateral hearing 
loss currently demonstrated.

The Board has considered whether a "staged" rating is 
appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
record, however, shows the same level of hearing loss under 
the rating schedule throughout the period since the effective 
date of service connection.  It does not support assigning 
different percentage disability ratings during the period in 
question.

There is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2006).  Indeed, during an 
October 2003 VA examination, the veteran indicated that he 
was self-employed.   Therefore, there is no marked 
interference with current employment.  The disability has not 
required any periods of hospitalization since the effective 
date of service connection.  The Board will not, therefore, 
refer the question of entitlement to an extraschedular 
evaluation for consideration by appropriate first line 
authorities.

The Board does not find that the disability more closely 
approximates the criteria for a compensable evaluation, or 
that the evidence to be so evenly balanced that there is 
reasonable doubt as to any material issue regarding the 
matter of entitlement to an initial (compensable) rating for 
the service-connected bilateral hearing loss.  The 
preponderance of the evidence is clearly against the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2006).



ORDER

Service connection for a nervous disorder is denied. 

An initial (compensable) evaluation for bilateral hearing 
loss is denied. 


REMAND

The representative's August 2005 written argument submitted 
to the RO, wherein he argues that the veteran's tinnitus is 
much "worse" than that reflected by the current initial 10 
percent disability rating and that the appellant should be 
awarded service connection for uncontrolled tremors as a 
direct result of herbicide exposure, meet the criteria for a 
notice of disagreement with rating actions issued by the RO 
in October 2004 and July 2005, respectively. The RO has not 
issued a statement of the case in response to the notice of 
disagreement, and the issues must be remanded for the 
issuance of such a statement of the case. 38 U.S.C.A. § 7105 
(West 2002); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
action:

The AMC or RO should issues a statement 
of the case pertaining to the issues of 
entitlement to an initial disability 
rating in excess of 10 percent for 
tinnitus and entitlement to service 
connection for benign essential tremors 
(claimed as neurological condition of 
entire body due to herbicide exposure 
or Project SHAD).  If, and only if, the 
veteran files a timely substantive 
appeal, the issues should be certified 
on appeal to the Board.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


